Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/21 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in US20090050848.

Regarding Claim 12:  Kim teaches the creation of phosphor particles coated with metal hydroxyl carbonate nanoparticles (See Paragraph 2 and Figure 1).  Kim teaches that the base phosphor may be chosen from a group including green phosphors having emission within the claimed wavelength range including SrGa2S4:Eu (a material disclosed as being within the claim scope) and BAM:Eu (See Figure 7 ~510-520nm emission).  Kim shows that the fwhm of the particles may be less than 52 nm (See Figure 7).  The FWHM is based on the calculations below and is between 26-28nm, wherein the units are in terms of pixels in the image:  
    PNG
    media_image1.png
    631
    620
    media_image1.png
    Greyscale
    The metal in the metal hydroxyl carbonate may be chosen from a group including Neodymium (See Paragraph 29).  As Kim teaches a range of compositions including Nd-hydroxyl carbonates, they teach a range of compositions including the claimed Nd compounds.  Those of ordinary skill would expect the same or similar effect using Nd-compounds as those shown in Figure 7.  Overlapping ranges have been held to establish a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range of compositions to arrive at the invention as claimed. 

Regarding Claim 14:  The claim seems to compare the emission from the uncoated phosphor particle to the emission after being coated.  As the prior art teaches the same coating material, the difference in emission between the two materials would be the same in the prior art as the claimed and disclosed material.  Those of ordinary skill would expect this same effect in the material of the prior art based on Figure 7, which shows a slight red shift in emission due to the coating.  Materials of the same composition and structure must necessarily have the same properties.  This property must necessarily flow from the teachings of the prior art as it is of the same composition and structure.

Regarding Claim 17:  Kim teaches that the material contains nanoparticles of a metal hydroxyl carbonate, wherein the metal may be neodymium.  Neodymium hydroxyl carbonate includes compounds of neodymium hydroxide (See Paragraph 29).


Claim 13, 15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 12 above, and further in view of Tani in US20150197689, as evidenced by Smet in their publication titled “Thiogallate phosphors for phosphor-converted LEDs: saturated green emission”.

Regarding Claim 13 and 15:  Kim teaches the creation of phosphor particles of composition SrGa2S4:Eu coated with a neodymium compound in the form of nanoparticles.

Kim is silent in terms of the amount of Eu doped in the phosphor.

However, coated SrGa2S4:Eu phosphors are also taught by Tani, who teaches that Eu may be doped in such a composition from greater than 0 to less than 5 mol% (See Paragraph 91).  Those of ordinary skill in the art would have found it obvious to dope the phosphor material with amounts of Eu conventionally used in the art.  Those of ordinary skill would have been motivated to use the doping amounts taught by Tani as the material of Tani is to be used in the same applications and is a phosphor of the same composition as those taught by Kim.  

Kim in view of Tani are silent in terms of the FWHM of SrGa2S4:Eu phosphors.

However, Smet teaches that typically SrGa2S4:Eu are reported as having emission peak at 536 nm and a fwhm of 50 nm.  Those of ordinary skill in the art would have expected the material of Kim in view of Tani to necessarily have a similar peak emission and fwhm as this is the value reported by Smet and others in the art.  The materials are of the same composition in terms of the base phosphor and are both coated by the same material as that which is claimed.  Those of ordinary skill in the art would expect that the material of the prior art would necessarily have the claimed properties in terms of emission peak and fwhm.  Kim shows in Figure 7 that the coating process produces little effect on either the peak emission wavelength or fwhm.

Regarding Claim 18-20:  Kim teaches the creation of phosphor particles of composition SrGa2S4:Eu coated with a neodymium compound in the form of nanoparticles.

Kim does not teach the presence of a silica film.

However, Tani also teaches the creation of phosphors having nanopowders coated on their surface.  Tani teaches that the nanopowders may be disposed within a silicon dioxide (Si:O ratio 1:2) film (See Paragraph 14).  Tani teaches that such a film has a thickness of from 50-150 nm (See Paragraph 75).  Those of ordinary skill in the art would have found it obvious to provide for such a film on the surface of the particles as it further prevents the deterioration of the particles properties and prevents foreign substances from being entrained on the phosphor (See Paragraph 75).  Those of ordinary skill in the art would have found it obvious to apply such a coating as it can be applied without the use of heat, which is a preparation step that Kim teaches should be avoided (See Example 1).  Those of ordinary skill in the art would have been motivated to apply the coating of Tani to the particles of Kim in order to further stabilize the particles and prevent their deterioration. 

Regarding Claim 21-22: Kim teaches that the phosphor material may be used in various light emitting applications such as in an LED, PDP, CRT, VFD, ELD, and FED (See Paragraph 3).

Kim is silent concerning the creation of a phosphor sheet and its use in these applications. 

However, Tani teaches that such a phosphor may be disposed in a curable resin with other phosphors in order to make a conversion film useful in a white light emitting device.  The sheet is to be disposed on the surface of a blue light emitting diode (See Paragraph 88-90).  Those of ordinary skill in the art would have found it obvious to use the phosphor of Kim in the films according to Tani on the basis the Kim explicitly notes the use of such a phosphor in an LED device.  Those of ordinary skill in the art would have been motivated to combine the teachings of Kim and Tani in order to create a functional device, since Kim is silent regarding the details of producing such a device using their phosphor materials.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 12 above, and further in view of Sakai in US 20100213820.

Kim teaches the creation of phosphor particles coated with metal hydroxyl carbonate nanoparticles (See Paragraph 2 and Figure 1).    The metal in the metal hydroxyl carbonate may be chosen from a group including Neodymium (See Paragraph 29).  As Kim teaches a range of compositions including Nd-hydroxyl carbonates, they teach a range of compositions including the claimed Nd compounds.  Overlapping ranges have been held to establish a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range of compositions to arrive at the invention as claimed. Kim teaches that the base phosphor upon which the coating is applied is not limited and is capable of providing improved performance due to improved thermal, structural, and physical stability and the prevention of foreign materials adsorbing on the particle surface.

Kim is silent as to the use of beta sialon phosphors.

However, Sakai teaches that Eu-activated beta sialon phosphors may also be used in various applications including LED, VFD, PDP, FED, and CRT (See Paragraph 4).  Sakai teaches that these phosphors have fluorescence in the green range of visible emission, within the range from 525 to 545 nm (See Paragraph 3).  These are the same applications in which the modification of Kim is taught to be applied.  Those of ordinary skill in the art would have found it obvious to apply the nanoparticulate coating of Kim to the phosphor of Sakai as it is a known phosphor in the art and Kim teaches that these coatings can be generally applied to any known phosphor.  Those of ordinary skill in the art would have been motivated to apply such a coating as it is taught to improve the thermal, structural and physical stability of the material and also prevents the adsorption of foreign substances.  As this is the case, it would be obvious to apply the neodymium particle coating to the beta sialon phosphor of Sakai.  

Kim and Sakai are silent in terms of the fwhm of beta sialon phosphors.

However, as the material of Kim in view of Sakai is of the same composition and structure as that which is claimed, those of ordinary skill in the art would expect that the composition would necessarily have the same or a similar fwhm of less than 52 nm.  Materials of the same composition and structure must necessarily have the same properties as those properties stem directly from the composition and structure.  Kim shows in Figure 7 that the coating process produces little effect on either the peak emission wavelength or fwhm.

Allowable Subject Matter
Claims 1-11 allowed.

The following is an examiner’s statement of reasons for allowance: The claims as set forth are novel over the prior art as they are not anticipated or otherwise rendered obvious.  The closest prior art is to Kim, who teaches the creation of similar particles having a Nd-compound content up to 15%.  Kim teaches away from the claimed range as they state that deleterious effects occur at greater contents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 11/16/21, with respect to the rejection of claims 1-11 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Applicant notes the claim amendment that limits the amount of neodymium containing particles to 20-50 wt%.  The prior art teaches that greater than 15 wt% of these particles produces a phosphor with weak luminescence.  As this is the case, those of ordinary skill in the art would not consider the claimed invention obvious as the prior art teaches away from the claimed range.  The claim amendment seems well supported based on applicant’s citation of the various examples.  Applicant goes on to set forth arguments against Kim based on the newly submitted claims.  Applicant argues that Kim does not teach a FWHM of less than 51 nm; however, Kim clearly shows an exemplary material in Figure 7, which has an fwhm much less than the claimed amount (26-28 nm).  Those of ordinary skill would expect the material based on Kim to have similar spectra and suitable fwhm as set forth in the figures.  Many of the phosphors disclosed by the prior art naturally have fwhm within the claimed range and the process according to Kim is described (and shown in Fig 7) to have little effect on the emission properties of the underlying phosphor.  As this is the case, those of ordinary skill would consider the claimed property to necessarily flow from the teachings of the prior art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734